                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

ALONDO WHEELER,                                  §
(BOP Register No. 49557-177),                    §
                                                 §
                        Movant,                  §
                                                 §      Civil Action No. 3:17-CV-0413-D
VS.                                              §
                                                 §
UNITED STATES OF AMERICA,                        §
                                                 §
                        Respondent.              §


                                               ORDER

        After making an independent review of the pleadings, files, and records in this case, the

August 8, 2018 findings, conclusions, and recommendation of the magistrate judge, and movant’s

February 28, 2019 objections, the court concludes that the findings and conclusions are correct. It

is therefore ordered that the findings, conclusions, and recommendation of the magistrate judge are

adopted, movant’s objections are overruled, and movant’s motion under 28 U.S.C. § 2255 to vacate,

set aside, or correct sentence is denied.

        Considering the record in this case and pursuant to Fed. R. App. P. 22(b), Rule 11(a) of the

Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c), the court denies a

certificate of appealability. The court adopts and incorporates by reference the magistrate judge’s

findings, conclusions, and recommendation filed in this case in support of its finding that the movant

has failed to show (1) that reasonable jurists would find this court’s “assessment of the constitutional

claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether the

petition states a valid claim of the denial of a constitutional right” and “debatable whether [this

court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.473, 484 (2000).
If movant files a notice of appeal,

( )    movant may proceed in forma pauperis on appeal.

(X)    movant must pay the $505.00 appellate filing fee or submit a motion to proceed in

       forma pauperis.

SO ORDERED.

March 7, 2019.



                                      _________________________________
                                      SIDNEY A. FITZWATER
                                      SENIOR JUDGE




                                       -2-
